Citation Nr: 0008470	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
osteochondritis dissecans of the right knee.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 1994 and November 1994 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix Arizona, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for osteochondritis 
dissecans of the right knee.

The Board notes that in a December 1997 rating decision, the 
RO denied entitlement to service connection for nicotine 
dependence, chronic obstructive pulmonary disease and asthma, 
also characterized as emphysema, claimed as secondary to 
nicotine dependence, amblyopia of the right eye, and 
nightmares.  The veteran has not filed a notice of 
disagreement as to those issues.  



FINDINGS OF FACT

1.  In an unappealed March 1988 decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
osteochondritis dissecans of the right knee.

2.  Additional evidence submitted since the RO's March 1988 
determination does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSION OF LAW

Evidence presented since the RO's March 1988 determination in 
regard to the claim of entitlement to service connection for 
osteochondritis dissecans is not new and material; the 
decision as to that claim is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in April 1960, the veteran's lower 
extremities and musculoskeletal system were clinically 
evaluated as normal, with the exception of scars on the left 
knee and right lower leg.  A transient knee injury four 
months earlier with no recurrence or sequelae was also noted.  
In his report of medical history dated in April 1960, the 
veteran reported that he currently or had in the past 
experienced a trick knee and painful or swollen joints.  
Clinical records dated in December 1960 reflect complaints of 
pain in the right knee and occasional "slipping out" with 
flexion.  It was noted that x-ray examination revealed a 
lesion in the medial femoral condyle consistent with a 
diagnosis of osteochondritis dissecans.  A medical board 
report dated in December 1960 reflects a history of right 
knee collapse in the past eight or nine years.  It was also 
noted that the veteran was bothered several times with the 
same problem during recruit training and training at Camp 
Pendleton.  The medical board found that the veteran's right 
knee condition existed prior to service and was not 
aggravated by service.  Upon separation examination dated in 
January 1961, osteochondritis dissecans of the right knee was 
noted.  

Upon VA examination dated in November 1962, x-ray examination 
revealed a definite rounded area of osteolysis of the 
subchondral bone involving the medial femoral epicondyle.  It 
was noted that finding was typical of osteochondritis 
dissecans.  The examiner noted that the veteran reported 
sustaining trauma to his knee in high school as well as 
having a trick knee on several occasions prior to enlistment.  
Physical examination of the right knee revealed no 
abnormalities.  There was no swelling, deformity, or 
instability of the anteroposterior cruciate ligaments or the 
medial or lateral ligaments.  The examiner noted no 
limitation of motion or flexion.  

In a December 1962 rating decision, the RO denied entitlement 
to service connection for osteochondritis dissecans of the 
right knee.  The RO noted that service medical records showed 
a knee injury four months prior to service, a diagnosis of 
osteochondritis dissecans of the right knee in December 1960, 
and a discharge on medical survey.  It was also noted that 
there was a finding of no aggravation and there was no record 
of re-injury to the knee in service.  The RO notified the 
veteran of that determination in a January 1962 letter.  The 
veteran did not file a notice of disagreement and the 
decision became final.
 
VA treatment records dated from December 1983 to February 
1984 reflect the veteran underwent arthroscopy and removal of 
a chondral loose body from the right knee.  Chronic arthritis 
was noted in a February 1984 clinical record.  

In a June 1984 confirmed rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
right knee condition.  The veteran was notified of that 
decision in a June 1984 letter from the RO.  The veteran 
submitted a letter dated in July 1984 in response to the RO's 
decision; however, he did not perfect a timely appeal of that 
decision and such became final.  

In June 1986, the veteran again sought to reopen his claim of 
entitlement to service connection for an injured right knee.  
In a March 1988 letter to the veteran, the RO notified him 
that in July 1986 they had requested evidence from him which 
was necessary to complete the processing of his pending 
claim.  The RO further informed the veteran that because the 
requested information had not been received, his claim was 
denied.  The veteran did not appeal that determination and 
the decision became final.

In October 1993, the veteran again moved to reopen his claim 
of entitlement to service connection for a right knee 
condition.  The relevant evidence presented since the March 
1988 denial of the veteran's claim consists of a copy of the 
December 1960 medical board report, VA outpatient treatment 
records dated from June 1992 to November 1993, a transcript 
of the veteran's March 1995 RO hearing, and VA outpatient 
treatment records dated from December 1983 to May 1997.

In January 1994, the RO received a copy of a certificate of 
appearance before a Board of Medical survey dated in December 
1960 and signed by the veteran.  The Board also received a 
copy of the medical board report dated in December 1960.  

VA outpatient treatment records dated from June 1992 to 
November 1993 were received by the RO in April 1994.  A June 
1993 clinical record reflects a complaint of increased pain 
in the right knee.  Crepitation of motion and mild to 
moderate decrease in motion of the right knee were noted.  A 
radiology report of the knees dated in June 1993 reflects an 
impression of mild degenerative changes involving both knees, 
slightly more prominent on the right side.  

At his March 1995 RO hearing, the veteran testified that he 
did not have a trick knee, but checked that box at his pre-
entry examination because an army corporal told him to do so.  
He stated that his knee was just sore from a judo lesson the 
night before.  He also testified that in response to a 
doctor's question, he told him that he fell down stairs at 
home because he rounded a corner too fast.  He stated he had 
to lie there for a few seconds before getting up.  
(Transcript, page 2).  The veteran reported performing 
sustained push-ups and an exercise known as sitting on the 
wall, as well as squat jumps and running hills during his 
military training.  The veteran also reported being struck 
with coffee cups and rocks by his supervisors. (Transcript, 
pages 2-3).  The veteran testified that he did not limp or 
receive passes for parade inspections.  He also testified 
that he did not have a prior football injury.  (Transcript, 
pages 3-4).  He stated that his knee was injured when he was 
struck with a rifle butt.  (Transcript, page 5).  The veteran 
reported that his knee currently hurt most of the time and he 
used crutches some of the time.  (Transcript, page 6).  

In August 1997, the RO received VA outpatient treatment 
records dated from December 1983 to May 1997.  A December 
1983 radiology report of the right knee showed a localized, 
shallow, irregular depression of articular cortex on the 
lateral aspect of the medial condyle of the femur.  It was 
noted this most probably represented a site of 
osteochondritis dissecans.  A diagnosis of osteochondritis 
dissecans was also noted in June 1984.  Clinical records 
dated in 1984 reflect the veteran continued to complain of 
pain in the right knee.  A diagnosis of osteochondritis 
dissecans in the right knee joint with effusion was noted in 
June 1986.  Clinical records dated in 1994 reflect complaints 
of chronic right knee pain.  A May 1997 clinical record also 
reflects a complaint of pain in the right knee.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § § 1110, 1153 (West 
1991); 38 C.F.R. § §  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The veteran's claim of entitlement to service connection for 
osteochondritis dissecans of the right knee was denied by the 
RO in a March 1988 letter to the veteran.  The veteran did 
not file a timely notice of disagreement as to that 
determination and the decision became final.  

As previously noted, the evidence presented since the March 
1988 letter denial of the veteran's claim consists of a copy 
of a December 1960 medical board report, VA outpatient 
treatment records dated from June 1992 to November 1993, the 
transcript of the veteran's March 1995 RO hearing, and VA 
outpatient treatment records dated from December 1983 to May 
1997.

The copy of the December 1960 medical board report is 
duplicative of the medical board report contained within the 
veteran's service medical records and is therefore not new 
and material.  

The VA outpatient treatment records dated from June 1992 to 
November 1993 and from December 1983 to May 1997 are new in 
that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of 
osteochondritis dissecans of the right knee as a result of 
service.  The records do not reflect competent medical 
evidence of a causal link between the veteran's right knee 
condition and an incident of service, nor do the records 
suggest that the veteran's right knee condition underwent an 
increase in severity beyond the natural progress of the 
disease as a result of military service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as it does not tend to show that the veteran's 
osteochondritis dissecans was incurred or aggravated during 
service, or is otherwise attributable to service.  See 
38 C.F.R. § 3.156(a).  

The veteran's March 1995 RO hearing testimony is essentially 
cumulative of his prior contentions and is therefore not new 
and material.  The Board notes that although the veteran is 
competent to offer evidence of his symptomatology, he is not 
competent to offer medical opinions regarding the etiology of 
his right knee condition or whether it constitutes a 
disability within the meaning of the relevant regulation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for 
osteochondritis dissecans of the right knee, service 
connection remains denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 10 -


- 9 -


